Citation Nr: 1119673	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  07-23 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1964 to June 1967.  

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the Veteran's claim for TDIU.  

The Veteran testified at a Travel Board hearing before the undersigned in December 2009.  A transcript of the hearing has been associated with the Veteran's VA claims file.

This case was remanded by the Board in January 2010 for additional development, to include asking the Veteran to identify and provide releases for any additional relevant medical treatment records that he wants VA to help him obtain in support of his TDIU claim; requesting the Social Security Administration (SSA) to provide copies of any records pertaining to the Veteran's award of disability benefits; and affording the Veteran an examination to determine the effect of his service-
connected right arm disability on his employability.  A review of the record indicates that the Board's directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

1.  The Veteran is service connected for the residuals of a laceration of the right forearm with radial nerve injury and scar, rated as 50 percent disabling.

2.  The Veteran completed high school and has had varying periods of employment following service as a laborer at a crate and box factory from July 1967 to May 1969; as a warehouseman at a toy factory from May 1969 to May 1970; as a laborer, inspector, and supervisor at Firestone Tire & Rubber from May 1970 to May 1986; and as a warehouseman and laborer at Marine Corps Logistics Base Albany from June 1987 to March 1996. 

3.  The Veteran's service-connected right forearm disability does not preclude gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for assignment of a total disability rating based on individual unemployability are not met, and there is no evidence to warrant referral for consideration of individual unemployability on an extra-schedular basis.  38 C.F.R. §§ 3.340, 4.16 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the RO.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, although the RO sent a letter to the Veteran in March 2006 that fully addressed notice elements prior to the initial RO decision in this matter, the RO did not provide the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date, until May 2008, subsequent to the initial decision.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Therefore, he was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the claim was readjudicated, and a supplemental statement of the case was issued in March 2011.  Consequently, the Board finds that the duty to notify has been satisfied.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, VA treatment records, and SSA records.  The Veteran also submitted several statements in support of his claim, and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge in December 2009.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the December 2009 hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Also, information was solicited regarding the severity of the Veteran's service-connected right forearm disorder and its impact on his ability to work.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the Veteran identified the existence of relevant Social Security Administration records that VA subsequently obtained and associated with the claims file.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

Next, a specific VA medical opinion pertinent to the issue on appeal was obtained in April 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's right forearm disability since the April 2010 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and specifically addressed the question as to whether the Veteran's service connected right arm disability, in and of itself, precluded employment.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



The Veteran contends that his service-connected right forearm disability is of such severity that it renders him unemployable and thus entitled to a total disability rating.  For the reasons that follow, the Board concludes that TDIU is not warranted.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15 (2010).  Permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  See 38 C.F.R. §§ 3.341(a), 4.16(a) (2010).  If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident will be considered as one disability.  Id.  

Here, the Veteran's service-connected residuals of laceration of the right forearm with radial nerve injury and scar are rated as 50 percent disabling.  See 38 C.F.R. § 4.25 (2010).  The Veteran is not service connected for any other disability.  Thus, on its face, entitlement to a TDIU on a schedular basis is not warranted.  

Nevertheless, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. 38 C.F.R. § 4.16(b).

In Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court noted that the sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a) (1992).

Here, the Veteran indicated on his July 2006 Application for Increased Compensation Based on Unemployability that he attained a high school education and last worked fulltime as a forklift operator at Marine Corps Logistics Base Albany in Georgia from 1986 until 1996.  He further indicated that his right forearm disability alone prevented him from securing or following any substantially gainful occupation.  

However, on the May 1996 Disability Report he completed conjunction with an application for Social Security Administration disability benefits, the Veteran indicated that his "disabling conditions" included heart trouble, high blood pressure, and a leg injury, with no mention of his service-connected right forearm disability.  However, in further explaining how his conditions prevented him from working, the Veteran mentioned that his right hand was partially paralyzed, in addition to his walking difficulty and heart problems.  In his September 1996 SSA Vocational Report, he indicated that he worked as a laborer at a crate and box factory from July 1967 to May 1969; as a warehouseman at a toy factory from May 1969 to May 1970; as a laborer, inspector, and supervisor at Firestone Tire & Rubber from May 1970 to May 1986; and as a warehouseman and laborer at Marine Corps Logistics Base Albany from June 1987 to March 1996 .  In his May 1996 Disability Report, he described his job at Marine Corps Logistics Base Albany as a "material handler."  He explained that his duties as a material handler included packing materials (i.e., tools and engines), writing the material up, and sending it out.  He elaborated on his Vocational Report that his job at Marine Corps Logistics Base Albany also included supervisory responsibilities.  He indicated that the conditions that prevented him from working initially bothered him in October 1995.  

In a February 1996 letter report obtained in conjunction with the Civil Service Commission's inquiry into medical retirement, the Veteran's private orthopedic spine surgeon indicated that the Veteran had been continually in his care since April 1982 and that his current clinical condition included gouty arthritis involving multiple joints, hypertensive problems with renal disease, and disc trauma and disc disease of the cervical and lumbar spines.  The surgeon opined that the Veteran's medical conditions impacted upon his activities of daily life very strongly both at home and on the job, and that this created a great deal of difficulty for the Veteran to perform his duties even on a light type of work basis.  The surgeon recommended that the Veteran be restrained entirely as soon as possible from performing any future type of work.  Significantly, although the surgeon noted a gradual, progressive, continuous aggravation of the Veteran's right upper extremity and right hand, he did not reference these disabilities in his discussion of the Veteran's inability to work.  

In a January 1997 decision, the SSA Office of Hearings and Appeals concluded that the Veteran had been disabled since October 15, 1995.  In reaching this conclusion, the SSA found that the Veteran's impairments which were considered "severe" under the Social Security Act included hypertension, renal disease, congestive heart failure, cardiomyopathy, left ventricular hypertrophy, obesity, residuals of an injury and surgery to the right upper extremity, osteoarthritis, gouty arthritis of multiple joints, lumbar disc trauma, and derangement of the left knee joint.  The SSA found that these impairments prevented the Veteran from performing greater than sedentary exertion for 12 continuous months and rendered him unable to perform his past relevant work.  On the February 1997 SSA Disability Determination and Transmittal, however, essential hypertension was listed as the Veteran's primary diagnosis, while secondary diagnoses were limited to congestive heart failure, renal disease, osteoarthritis, and gout.  Significantly, the Veteran's service-connected right forearm disability was not included as primary or secondary cause of his unemployability.    

VA treatment records reveal an October 2005 neurology evaluation, at which time the Veteran was diagnosed with an injury to the forearm and the sensory musculocutaneous nerve as well as the motor and sensory radial nerve.  He described weakness in his right wrist dorsiflexion and finger, as well as decreased grip strength in his right hand, due to an in-service bayonet injury.  Upon physical examination, there was no limitation of the movements of the arm at the elbow, with decreased dorsiflexion and flexion of the fingers distally.  The flexion of the wrist was not limited.  There was decreased sensory distal to the wound in the mid-forearm with decreased sensory more pronounced in the dorsal aspect of the hand and lateral aspect of the palm to include the thumb, index, and middle finger.  There was also decreased sensory on the lateral aspect of the forearm.  His strength to the extensor of the wrist was 1 out of 5 while extension of the fingers was approximately 3 out of 5.  

The Veteran was afforded a VA peripheral nerves examination in June 2007, at which time he was diagnosed with status post laceration with injury to the musculocutaneous nerve and radial nerve as well as motor and sensory components.  He indicated that he had to retire from his job as a forklift operator in 1996 due to "multiple medical problems," but noted that his service-connected right forearm disability also caused him problems at work because he could not grip things very well.  He was also unable to do a lot of lifting and steering with the right hand.  He indicated that he now tries to avoid repetitive lifting, pulling, and use of the right arm.  Upon physical examination, his grip strength was diminished and was measured as a 1.5 on a scale of 5.  Elbow strength was symmetrical and normal, but weakness in wrist extension and flexion was noted and measured as 2.5 to 3 on a scale of 5.  No opinion was rendered with respect to the effect the Veteran's right arm disability had on his employability.

The Veteran was afforded his most recent VA peripheral nerves examination in April 2010, at which time he was diagnosed with laceration of the right lower forearm.  The report noted that the Veteran was employed as a Marine Corps base warehouseman until 1996, and that his current SSA disability benefits were related to his back, knees, and other medical problems.  The Veteran reported decreased use and edema since his last VA examination in June 2007; and although he indicated he was unable to grip anything in his right hand, he has learned over the years to rely mostly on his left hand.  The Veteran explained that he has very little use of his right hand, and uses it to stabilize something while he uses any fine motor function with the left hand.  Upon physical examination, the Veteran exhibited good pronation and supination, but had decreased grip strength in his right hand that was measured as 1.5 out of 5.  The Veteran had no fine motor function in his right hand, and was unable to touch the tip of his right thumb to the tips of the fingers.  Based on these findings, the examiner opined that the Veteran's service-connected right forearm disability in and of itself did not render the Veteran unable to secure or follow substantially gainful employment.  

In a September 2010 addendum to the April 2010 VA examination report, it was noted that electromyogram (EMG) results showed that the Veteran suffered from a combination of distal radial nerve injury and tendon injury secondary to trauma on the right forearm.  

At his December 2009 Travel Board hearing, the Veteran testified that he left work in 1996 because of his service-connected right forearm disability.  He conceded that he left his last job due to other disabilities.  Transcript (T.) at 4.  He also acknowledged that he had been able to work since from 1966 through 1996 despite the fact that his disability prevented him from lifting boxes.  Id.  He explained that his right forearm injury had been unknown by his employers for most of his career, and that, when it was discovered, he was neither encouraged to retire nor seek alternate employment.  T. at 6.  The Veteran added that there were other jobs at Marine Corps Logistics Base Albany, such as a dispatcher position, that he believed he could perform despite his injury.  Id.  He testified that he would return to work if such a job was offered to him.  Id.

In carefully reviewing the record, the Board finds that entitlement to TDIU is not warranted on an extraschedular basis.  The evidence does not show that the Veteran is precluded from all gainful employment solely by reason of his service-connected right forearm disability.  The Board emphasizes that, as evidenced by the February 1996 private orthopedic surgeon letter and the January 1997 SSA decision, the Veteran retired from his last fulltime job in 1996 primarily due to other non-service-connected disabilities, such as cardiac disorders, renal disorders, gout, lumbar spine disorders, and a knee disorder.  Moreover, the Veteran testified that his right forearm disability primarily affected his ability to lift boxes, and conceded that he could perform other jobs such as dispatcher.  While the Veteran may not be able to perform certain jobs requiring intensive physical labor, the evidence does not show that his right forearm disability alone prevents him from performing lighter duties.  This conclusion is supported by the April 2010 VA examination report, in which the examiner opined that the Veteran's service-connected right forearm disability in and of itself did not render the Veteran unable to secure or follow substantially gainful employment.  Indeed, the Veteran's limitations in the type of work he can do is already contemplated by the rating criteria, which anticipates that a right forearm disability will interfere with the ability to do certain jobs, and does not present an exceptional or unusual circumstance warranting extraschedular consideration.  Accordingly, there is no evidence showing that the Veteran is entitled to a TDIU due to his service-connected right forearm disability. 

The Board sympathizes with the Veteran's asserted challenges.  However, there is simply no evidence of unusual or exceptional circumstances to warrant referral for extra-schedular consideration of a total disability rating based solely on the Veteran's right forearm disability.   


Accordingly, in the absence of any evidence of unusual or exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the preponderance of the evidence is against the Veteran's claim that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected right forearm disability.  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  However, the Veteran is not competent to identify a specific level of disability of his right forearm disorder.  Such competent evidence concerning the nature and extent of the Veteran's right forearm has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings address the criteria under which entitlement to a TDIU is evaluated.  

The Board concludes that a total disability rating for compensation purposes based on individual unemployability is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  See 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 


(CONTINUED NEXT PAGE)



ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


